Case 0:21-cv-60432-RAR Document 1 Entered on FLSD Docket 02/24/2021 Page 1 of 5



 96978-7
                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 21-CIV-XXXXX


 MARIA VARGAS, an individual,

       Plaintiff

 vs.

 ROSS DRESS FOR LESS, INC,, a Foreign Profit
 Corporation

    Defendant
 ________________________/


                             DEFENDANT’S NOTICE OF REMOVAL

           Defendant, Ross Dress for Less, Inc. (“Ross”), by and through the undersigned counsel,

 and hereby files this Notice of Removal to this Court of the above-styled civil action pursuant to

 28 U.S.C. section 1446 and 28 U.S.C. section 1332, and submits the following:

           1.      This action was brought by Plaintiff, MARIA VARGAS (“Vargas”) for Premises

 Liability Negligence. Vargas, allegedly a resident of Broward County, Florida, asserts she was

 injured when she was“ . . .struck by two large picture frames that fell off the top shelf.” while

 shopping at a Ross store located at 11530 Pines Blvd, Pembroke Pines. (See generally Compl.

 (attached hereto as Composite Exhibit “A”)).

           2.      Plaintiff’s Complaint was served on Ross on January 25, 2021. (See id.)

           3.      Ross’s Notice of Removal has been timely filed within thirty (30) days after

 receipt by Ross of the initial pleading setting forth the claims for relief upon which removal is

 based. See 28 U.S.C. § 1446(b).
Case 0:21-cv-60432-RAR Document 1 Entered on FLSD Docket 02/24/2021 Page 2 of 5




                                                                CASE NO. CACE-21-001463 (21)

                                The Parties are Completely Diverse

        4.       Plaintiff is a citizen of Broward County Florida. (See Compl. ¶ 2.)

        5.       Ross is a corporation incorporated under the laws of Virginia, with its principal

 place of business in California. (See Fla. Division of Corporations Detail by Entity Name at 1,

 attached hereto as Exhibit “B”.) Consequently, Ross is a citizen of Virginia and California.

        6.       Therefore, complete diversity of citizenship exists between Plaintiff and Ross.

                       The Amount-In-Controversy Requirement is Satisfied

        7.       As to satisfaction of the amount-in-controversy requirement, Gauda-Calixte has

 merely alleged damages in excess of $30,000.00 to satisfy the jurisdictional bar Florida’s Circuit

 courts. (See Compl. ¶ 1.). However, Plaintiff’s civil cover sheet does indicate damages in the

 $50,000 - $75,000 range. (See generally Civil Cover Sheet. (attached hereto as Composite

 Exhibit “A”))

        8.       Moreover, information contained in Plaintiff’s demand letter1 dated July 6, 2020

 demonstrates Plaintiff is presently seeking $500,000.00 in settlement of the claim2 (potentially

 more than six (6) times the jurisdictional threshold of $75,000.00). (See generally Letter dated

 July 6, 2020, attached hereto as Exhibit “C”.)


 1
    A district court may consider a pre-suit demand letter in making its determination regarding
 satisfaction of the amount-in-controversy requirement. See AAA Abachman Enters., Inc. v.
 Stanley Steemer Int'l, Inc., 268 F. App’x 864, 866 (11th Cir. 2008) (affirming district court's
 consideration of pre-suit demand letter on removal in concluding the amount-in-controversy
 requirement was satisfied); Lowery v. Ala. Power Co., 483 F.3d 1184, 1213–14 (11th Cir. 2007)
 (district court may consider the notice of removal and accompanying documents when deciding
 upon a motion to remand); Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001)
 (district court may consider evidence outside of the removal petition if the facts existed at the
 time of the removal); Katz v. J.C. Penney Corp., No. 09-cv-60067, 2009 WL 1532129, at *4
 (S.D. Fla. June 1, 2009) (“Therefore, pre-suit settlement offers and demands may be considered
 in evaluating whether a case has been properly removed.”).



                                                  -2-
Case 0:21-cv-60432-RAR Document 1 Entered on FLSD Docket 02/24/2021 Page 3 of 5




                                                                  CASE NO. CACE-21-001463 (21)

        9.       Plaintiff’s demand letter further notes she has undergone months of therapy and a

 surgical procedure related to her injuries.

        10.      Furthermore, the Plaintiff’s letter included copies of medical records and medical

 bills allegedly incurred as a result of the injury. Plaintiff’s medical bills total $167,133.14.3 (See

 id.)

        11.      Based on the representations made by Plaintiff concerning the total figures at

 issue, including the total medical expenses to date, the amount-in-controversy is requirement is

 clearly established. Cf. Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1062 (11th Cir. 2010)

 (“[C]ourts may use their judicial experience and common sense in determining whether the case

 stated in a complaint meets federal jurisdictional requirements.”).

        12.      Consequently, this Court has original jurisdiction over the aforementioned matter

 pursuant to 28 U.S.C. section 1332, as this action involves: (1) citizens of different states, and (2)

 an amount in controversy in excess of seventy-five thousand dollars ($75,000.00), exclusive of

 interest and costs.



              The Procedural Requirements for Removal Has Been Completed by Ross

        13.      Simultaneous to the filing of this Notice of Removal, Ross has given written

 notice of the filing of this Notice to Plaintiffs, as required by 28 U.S.C. section 1446(d).




 3
    Because of the sensitive and private nature of Plaintiff’s medical bills, they have not been
 included herein. However, should the Court’s require a copy of these documents to be filed,
 Ross will leave to file the medical bills under seal at the Court’s request for the same.


                                                 -3-
Case 0:21-cv-60432-RAR Document 1 Entered on FLSD Docket 02/24/2021 Page 4 of 5




                                                              CASE NO. CACE-21-001463 (21)

         14.   A copy of this Notice has likewise been filed with the Clerk of the Circuit Court

 in and for Miami-Dade County, Florida (attached hereto as Exhibit “D”), in compliance with the

 requirements of 28 U.S.C. section 1446(d).

         15.   True and correct copies of all documents that were filed in the state action are

 attached hereto as Composite Exhibit “A.”

         16.   Pursuant to 28 U.S.C. section 1441(a), venue is proper in the Southern District of

 Florida as the state action was filed and pending within the jurisdictional boundaries of this

 District.


 Dated: 2/24/2021
                                  Respectfully submitted,




                                  ______________________________
                                  Jason A. Glusman, Esquire (419400)
                                  Daniel F. Ieraci, Esquire (124388)
                                  WICKER SMITH O’HARA
                                    McCOY & FORD, P.A.
                                  515 E. Las Olas Boulevard
                                  SunTrust Center, Suite 1400
                                  Ft. Lauderdale, FL 33301
                                  Telephone:     (954) 847-4800
                                  Facsimile:     (954) 760-9353
                                  Attorneys for Ross Dress for Less, Inc.




                                              -4-
Case 0:21-cv-60432-RAR Document 1 Entered on FLSD Docket 02/24/2021 Page 5 of 5




                                                              CASE NO. CACE-21-001463 (21)



                                CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with
 the Clerk of Court using the CM/ECF system on February 24, 2021, and the foregoing
 document is being served this day on all counsel or parties of record on the Service List
 below, either via transmission of Notices of Electronic Filing generated by CM/ECF or in
 some other authorized manner for those counsel or parties who are not authorized to
 receive Notices of Electronic Filing.




                                          ______________________________
                                          Daniel F. Ieraci, Esquire


                                        SERVICE LIST



 Michael Cecere, Esquire
 Cecere Santana, P.A.
 8211 West Broward Boulevard
 Suite 460
 Plantation, Florida 33324

 Secretary: Jackie
 jneira@csclawpa.com

 mcecere@ceceresantana.com
 niarriccio@ceceresantana.com
 Telephone:    (954) 653-9969
 Facsimile:    (954) 653-9979
 mcecere@csclawpa.com; jneira@csclawpa.com




                                               -5-
